Name: 2007/266/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 25 April 2007 appointing a judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-05-01

 1.5.2007 EN Official Journal of the European Union L 114/26 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 April 2007 appointing a judge to the Court of First Instance of the European Communities (2007/266/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: Pursuant to Articles 5 and 7, in conjunction with Article 47, of the Protocol on the Statute of the Court of Justice and following the resignation of Mr Bo Vesterdorf, a judge should be appointed to the Court of First Instance of the European Communities for the remainder of his term of office, which runs until 31 August 2010, HAVE DECIDED AS FOLLOWS: Article 1 Mr Sten Frimodt Nielsen is hereby appointed judge to the Court of First Instance of the European Communities for the period from 17 September 2007 to 31 August 2010. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 April 2007. The President W. SCHÃ NFELDER